Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of April 23rd 2021 has been considered.
Claims 1, 7 and 9 have been amended.
Claims 2-3 and 8 have been cancelled.
Claims 1, 4-7 and 9-18 are pending in the current application.
Claims 4, 9-14 and 17-18 are withdrawn from consideration.
Claims 1, 5-7, 15 and 16 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 5-7, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reznik et al (US 2011/0280950 A1) in view of Kannar et al (US 2010/0004185 A1).

Regarding claims 1, 5, 15 and 16: Reznik discloses compositions for stabilizing fats/oils where the compositions are emulsions comprising 1-50% of the antioxidant polyphenol quercetin, 1%-50% lecithin and 30% to 70% lipid carrier (i.e., vegetable oils) (see Reznik abstract; paragraphs [0006]-[0010], [0016]-[0027] and [0058]-[0061]), but fails to disclose molasses extract; However, Kannar discloses extracts derived from molasses which are used to stabilize fats and oils, wherein the extracts comprise 1.5% to 2.5% polyphenols (see Kannar abstract; paragraphs [0048]-[0050] and [0078]-[0098]). Since the claimed polyphenol content in the extract overlaps the polyphenol content in the molasses extract in Kannar, a prima facie case of obviousness exists (see MPEP §2144.05). Moreover, given the fact that the molasses extract is a readily available byproduct of sugar refining, and since the molasses extract is a potent antioxidant (see Kannar abstract; examples), it would have been obvious to a skilled artisan to have modified Reznik and to have substituted the quercetin in Reznik with the molasses extract and thus arrive at the claimed limitations.
As to the content of molasses extract and extract containing the polyphenol ingredient recited in claims 1, 5, 15 and 16: Reznik discloses compositions for 
As to the content of lipid carrier recited in claims 1 and 15: Reznik discloses compositions for stabilizing fats/oils where the compositions are emulsions comprising 1-50% of the antioxidant polyphenol quercetin (i.e., depending on the antioxidant desired effect), 1%-50% lecithin and 30% to 70% lipid carrier  (i.e., vegetable oils) (see Reznik abstract; paragraphs [0006]-[0010], [0016]-[0027] and [0058]-[0061]). While the lipid carrier content in Reznik is outside the lipid carrier content recited in claim 1, it is noted that the content of the carrier clearly effects the content of the antioxidant, and thus the antioxidant effect delivered. Since each antioxidant composition is known to impart different antioxidant effect, it would have been obvious to a skilled artisan who substituted the quercetin with the readily available molasses extract, to adjust the relative content of the molasses extract in the lipid carrier to attain desired antioxidant effect, and thus arrive at the claimed limitations.
Regarding claims 6: Reznik discloses that the lipid carriers may be vegetable oils, such as soybean oil and canola oil (see Reznik paragraphs [0053]-[0061]).
Regarding claim 7: Reznik discloses of incorporating the composition to liquid oils in order to provide the oils with the oxidative stability rendered by 0.001ppm to 3000ppm of quercetin (see Reznik paragraphs [0021]-[0027]). Given the fact that each antioxidant composition is known to impart different antioxidant effect, it would have been obvious to a skilled artisan who substituted the quercetin with the readily available molasses extract, to adjust the relative content of the composition added to oil, in order to attain oil with the desired oxidative stability, and thus arrive at the claimed limitations

Response to Arguments
Applicant's arguments filed on April 23rd 2021 have been fully considered but they are not persuasive.

Citing the declaration under 37 CFR §1.132 filed on April 23rd 2021 by Mr. Min, Applicant argues the prior art references fail to render the claimed invention obvious, because the declarant demonstrated that oil stabilized with molasses extract provided improved colored product compared to oil stabilized with green tea extract. The examiner respectfully disagrees.
While the different impact of molasses extract and green tea extract was demonstrated by declarant, it is noted that the closest prior art, Reznik does not disclose using green tea extract to stabilize oil. Reznik discloses of stabilizing oil with the polyphenol quercetin, and in paragraph [0021] Rezink discloses that the polyphenol rd 2021 does not compare the invention to the closest prior art and fails to render the claimed invention non-obvious in view of the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792